DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONNECTOR FOR BALANCED DATA TRANSMISSION, INCLUDES SIGNAL CONTACTS WHOSE IMPEDANCE IS CONSTANT AND WHEREIN THE DATA TRANSMISSION PATHS ARE OF THE SAME LENGTH AND THE CAPACITANCES ARE CONSTANT.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “varies at most” in claim 2,line 2, is a relative term which renders the claim indefinite. The term “varies at most” is not defined by the specification and Claim2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kobayashi (United States Patent 8,083,530).
With respect to Claim 1:
Kobayashi discloses a contact device (FIG. 1, 10) for receiving a plug end, the contact device (10) comprising: 
a first contact (FIG. 1, 12a), which has a first coupling end (FIG. 1, see notation 24a) and a first contact end (FIG. 1, see notation 22a); and 
a second contact (FIG. 1, 12b), which has a second coupling end (FIG. 1, see notation 24b) and a second contact end (FIG. 1, see notation 22b); 
wherein the coupling ends (FIG. 1, see notation 24a, 24b) are configured to electrically couple the respective contact to a receiving device (FIG. 10, 86) (Printed Circuit board) (Column 4, lines 4-12), and wherein the contact ends (FIG. 1, see notation 22a, 22b) are configured to electrically connect the respective contact to a contact element of the plug end, 
wherein the shortest distance (FIG. 2A, see notation d2) between the first coupling end (FIG. 2A, see notation 24a) and the first contact end (FIG. 1, see notation 22a) is not equal to the shortest distance (FIG. 3A, see notation d1) between the second coupling end (FIG. 3A, 24b see notation) and the second contact end (FIG. 3A, 22b see notation), and wherein the total length of the first contact (FIG. 2A) is equal to, or is within a predetermined tolerance from, the total length of the second contact (FIG. 3A) (Column 4, lines 30-36).
[AltContent: arrow][AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (1st coupling end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd coupling end)][AltContent: arrow][AltContent: textbox (1st contact end)][AltContent: arrow][AltContent: textbox (2nd contact end)]
    PNG
    media_image1.png
    570
    817
    media_image1.png
    Greyscale


[AltContent: connector][AltContent: textbox (d2)][AltContent: arrow][AltContent: textbox (2nd bend/5th predetermined angle)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st bend/4th predetermined angle)][AltContent: textbox (d1)][AltContent: connector][AltContent: arrow][AltContent: textbox (compensation length)][AltContent: textbox (2nd contact end)][AltContent: textbox (1st contact end)][AltContent: textbox (1st coupling end)][AltContent: textbox (2nd coupling end)][AltContent: textbox (d2)][AltContent: textbox (d1)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    378
    238
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    391
    233
    media_image3.png
    Greyscale

With respect to Claim 2: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein the shortest distance (FIG. 7, see notation d3) between the first contact (FIG. 7, 12a) and the second contact (FIG. 7, 12b) varies at most by a predetermined limit value over the entire lengthwise extent of the contacts (FIG. 7; 12a, 12b).
[AltContent: textbox (dlh2)][AltContent: textbox (dlh1)][AltContent: arrow][AltContent: textbox (1st and 2nd contact ends)][AltContent: textbox (1st and 2nd coupling ends)][AltContent: arrow][AltContent: textbox (dlv2)][AltContent: textbox (dlv1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Shortest distance d3)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    649
    622
    media_image4.png
    Greyscale

With respect to Claim 3: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein a direction of longitudinal extent (FIG. 7, see notation dlv1) of the first coupling end (FIG. 7, see notation) is parallel to a direction of longitudinal extent (FIG. 7, see notation dlv2) of the second coupling end (FIG. 7, see notation), and wherein a direction of longitudinal extent (FIG. 7, see notation dlh1) of the first contact end (FIG. 7, see notation) is parallel to a direction of longitudinal extent (FIG. 7, see notation dlh2) of the second contact end (FIG. 7, see notation).
With respect to Claim 4: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein the direction of longitudinal extent (FIG. 7, see notation dlv1) of the first coupling end (FIG. 7, see notation) is arranged at a first predetermined angle (right angle, 90 degrees) to the direction of longitudinal extent (FIG. 7, see notation dlh1) of the first contact end (FIG. 7, see notation) (Column 4, lines 13-30), and/or wherein the direction of longitudinal extent (FIG. 7, see notation dlv2) of the second coupling end (FIG. 7, see notation) is arranged at a second predetermined angle (FIG. 3B, θ) to the direction of longitudinal extent (FIG. 7/3A, see notation) of the second contact end (FIG. 3A, 22b) (Column 4, lines 30-36).
With respect to Claim 5: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein the first predetermined angle (900) corresponds to the second predetermined angle (FIG. 3B, θ0).
With respect to Claim 6: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein a connecting line between the first coupling end (FIG. 2A/7, see notation 24a) and the second coupling end (FIG. 3A/7, see notation 24b) is arranged at a third predetermined angle of 600 to 1200 or of 700 and 1100 or of 800 to 1000 or of 850 to 950 or an angle of 900, to a plane that lies in the direction of longitudinal extent (FIG. 7, see notation dlh1) of the first contact end (FIG. 7, see notation 22a) and the direction of longitudinal extent (FIG. 7, see notation dlh2) of the second contact end (FIG. 7, see notation 22b).
With respect to Claim 7: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein a connecting line between the first contact end (FIG. FIG. 2A/7, 22a see notation) and the second contact end (FIG. FIG. 3A/7, 22b see notation) is arranged at a predetermined angle of -300 to 300 or of -100 to 100 or of 00 to 50 or an angle of 00, to the direction of longitudinal extent (FIG. 7, see notation dlv1) of the first coupling end (FIG. 2A/7, 24a) or the direction of longitudinal extent (FIG. 7, see notation dlv2) of the second coupling end (FIG. 3A/7, 24b).
With respect to Claim 8: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein the first contact (FIG. 1, 12a) and/or the second contact (FIG. 1, 12b) between the first coupling end (FIG. 2A, see notation 24a) and the first contact end (FIG. 2A, see notation 22a) has a meandering length compensation section (Column 5, lines 38-49).
With respect to Claim 9: 
Kobayashi discloses the contact device (FIG. 1, 10), further comprising: 
an insulating element (FIG. 1, 14) that is configured to receive the first contact (FIG. 1, 12a) and the second contact (FIG. 1, 12b), the insulating element (FIG. 1, 14) having an electrically insulating material (Column 4, lines 37-39), and an outer conductor (FIG. 1, 16) that is configured to receive the insulating element (FIG. 1, 14) (Column 3, lines 56-65).
With respect to Claim 11: 
Kobayashi discloses the contact device (FIG. 1, 10), wherein the first coupling end (FIG. 1, see notation 24a) and the second coupling end (FIG. 1, see notation 24a) are arranged in parallel to one another in a first plane, (FIG. 1, see notation X) wherein the first contact (FIG. 2A, 12a) has a first bend (FIG. 2A, see notation) at a fourth predetermined angle (FIG. 2A, see notation) out of the first plane (FIG. 1, see notation X) at a first predetermined distance (FIG. 2A, see notation d1) from the first coupling end (FIG. 2A, see notation), wherein the second contact (FIG. 3A, 12b) has a second bend (FIG. 3A, see notation) at a fifth predetermined angle (FIG. 3A, see notation) out of the first plane (FIG. 1, see notation X) at a second predetermined distance (FIG. 3A, see notation d2) from the second coupling end (FIG. 3A, see notation), and wherein the second predetermined distance (FIG. 3A, see notation d2) is smaller than the first predetermined distance (FIG. 2A, see notation d1).

Allowable Subject Matter
Claims 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the geometry of the insulating element and, in the presence of the outer conductor, the geometry of the insulating element is formed such that capacitances of the first contact and of the second contact are compensated at any position in the contact device, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first contact has a third bend at a sixth predetermined angle in parallel to the first plane at a third predetermined distance from the first coupling end, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the predetermined tolerance value is between 0 mm and 2 mm, as recited in claim 14, in conjunction with ALL the remaining limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831